DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parra et al. (US 2019/0210451 A1) hereinafter Parra.
Claim 1:
Parra discloses an air flow control device for a front face module of a motor vehicle, said control device comprising: a plurality of flaps, each being rotatable about 
Claim 2:
Parra as shown in the rejection above, discloses all the limitations of claim 1.
Parra also discloses wherein the flaps are inscribed in a curved surface. [Fig. 1: axes of rotation are on a curve]
Claim 3:
Parra as shown in the rejection above, discloses all the limitations of claim 1.
Parra also discloses a common drive plate for simultaneously rotating each flap about their respective axis of rotation, each flap being connected to the common drive plate. [Para. 0015-0016; Figs. 1-3, Item 120]
Claim 4:
Parra as shown in the rejection above, discloses all the limitations of claim 3.
Parra also discloses wherein the common drive plate comprises secondary openings, each of which is configured to receive a pin for connecting a flap. [Figs. 1-4, Items 11-14, 120, 121-124, 151-152]
Claim 5:
Parra as shown in the rejection above, discloses all the limitations of claim 4.
Parra also discloses wherein the secondary openings are oblong shaped. [Figs. 1-4, Items 121-124]
Claim 6:
Parra as shown in the rejection above, discloses all the limitations of claim 4.

Claim 7:
Parra as shown in the rejection above, discloses all the limitations of claim 4.
Parra also discloses wherein the secondary openings have, in their main extension direction, different dimensions. [Figs. 1-4, Items 121-124; I1]
Claim 10:
Parra as shown in the rejection above, discloses all the limitations of claim 1.
Parra also discloses comprising a frame having a curved profile. [Fig. 1, Item 3]
Claim 11:
Parra discloses an air flow control device for a front face module of a motor vehicle, said control device comprising: a plurality of N flaps, each of the N flaps being rotatable about an axis of rotation, [Para. 0001, 0010-0015, and 0019; Figs. 1-4, Items 11-14, a1a1' to d1d1'] wherein the axes of rotation of the N flaps are all contained in N-1 distinct planes. [Fig. 1: axes of rotation are on a curve]
It should be noted that along a curve, each axis can be in its own distinct plane except two axes must be contained within the same plane. Therefore, regarding the prior art, the axis of flaps 11 and 14 may be in their own plane (since the flaps are along a curve) while the axis of 12 and 13 are within a common plane.
Claim 12:
Parra as shown in the rejection above, discloses all the limitations of claim 12.
Parra also discloses said control device comprising: a plurality of flaps, each of which is configured to rotate about an axis of rotation substantially parallel to a main 
It should be noted that along a curve, each axis can be in its own distinct plane except two axes must be contained within the same plane. Therefore, regarding the prior art, the axis of flaps 11 and 14 may be in their own plane (since the flaps are along a curve) while the axis of 12 and 13 are within a common plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parra as applied to claim 3 above, and further in view of Gerber (US 2021/0101470 A1) hereinafter Gerber.
Claim 8:
Parra as shown in the rejection above, discloses all the limitations of claim 3.

However, Gerber does disclose wherein the common drive plate comprises a main opening configured to receive a finger of an actuator for controlling the movements of the common drive plate. [Fig. 1, Items 7, 16, 17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Parra with the disclosure of Gerber to provide means for opening the shutters and controlling the airflow to the engine, thus improving efficiency.
Claim 9:
Parra as shown in the rejection above, discloses all the limitations of claim 8.
Parra doesn’t explicitly disclose wherein the main opening is oblong shaped.
However, Gerber does disclose wherein the main opening is oblong shaped. [Fig. 1, Items 7, 16, 17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Parra with the disclosure of Gerber to enable vehicular design with different airflow openings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.